DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 is being considered by the examiner.

Claims 1-20 have been canceled. Claims 21-40 are still pending in this application. This office action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 24-26, 28-29, 31, 32, 34, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (hereinafter Fujishiro) in view over Kim et al. (hereinafter Kim)(US 2019/0230588) and Zhang et al. (hereinafter Zhang)(US 2020/0120546).
claim 21, Fujishiro teaches a method comprising: broadcasting, by a network device, a minimum system information (MSI) message (P[0007], broadcast system information,
 wherein the MSI message comprises identification information of at least one system information block (SIB) , respective identification information of each of the at least one SIB  comprises(P[0044], MIB include cell identifier):
 an identifier of a respective SIB ; and a type indication of the respective SIB , and the type indication of the respective SIB  indicates that a type of the respective SIB  is area specific system information or cell specific system information(P[0044], includes value tag; P[0034], area information).  
Fujishiro did not teach specifically the type indication is carried in a field of the respective identification information, and the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information. However, Kim teaches in an analogous art the type indication is carried in a field of the respective identification information, and the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information(claim 27; area specific; cell specific; when the identifier is equal). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the type indication is carried in a field of the respective identification information, and the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information in order to have efficient transmission of control information
Fujishiro in view of Kim did not teach specifically the type indication of the respective SIB is one bit long. However, Zhang teaches in an analogous art the type indication of the a one-bit indicator for all non-serving PLMNs or a per-PLMN indicator). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the type indication of the respective SIB is one bit long in order to have efficient transmission of system informations.
Regarding claim 24, Fujishiro teaches the method according to claim 21, wherein the MSI message further comprises scheduling information for another system information block, and the another system information block is not a minimum SIB or a minimum SIB group(P[0017], on-demand system information).  
Regarding claim 25, Fujishiro in view of Kim teaches the method, wherein the method further comprises: receiving, by the network device, an obtaining request for at least one SIB from a terminal device, wherein: when an identifier of the at least one SIB in the obtaining request is partially the same as an identifier of at least one SIB in a cell in an area and that is stored by the terminal device, the obtaining request requests to obtain at least one SIB corresponding to an identifier of the at least one SIBs in the obtaining request and that is different from the identifier of the at least one SIB stored by the terminal device; or when an identifier of the at least one SIB in the obtaining request is different from all identifiers of all SIBs stored by the terminal device, the obtaining request requests to obtain all SIBs in the obtaining request; and sending, by the network device, the at least one SIB requested by the obtaining request to the terminal device(Fujishiro: P[0034], area information; Figure 5; P[0046, 0049]; Also Kim: claim 27). 
Regarding claim 26, Fujishiro teaches the method according to claim 21, wherein: a network comprises a plurality of areas, area identifiers of adjacent areas in the plurality of areas are different, and each of the plurality of areas is determined by system information 
Regarding claim 28, Fujishiro teaches a method, comprising: receiving, by a terminal device, a minimum system information (MSI) message from a network device corresponding to a target cell, wherein the MSI message comprises identification information of at least one system information block (SIB), respective identification information of each of the at least one SIB comprises: an identifier of a respective SIB; and a type indication of respective the SIB, and the type indication of the respective SIB indicates that a type of the respective SIB is area specific system information or cell specific system information(P[0044], MIB include cell identifier; P[0044], includes value tag); and further performing, by the terminal device: when an identifier of at least one SIB in the target cell is partially the same as an identifier of at least one SIB in a cell in an area and that is stored by the terminal device, obtaining, by the terminal device, at least one SIB corresponding to an identifier of the at least one SIB in the target cell and that is different from the identifier of the at least one SIB stored by the terminal device; or when an identifier of at least one SIB in the target cell is different from all identifiers of all SIBs stored by the terminal device, obtaining, by the terminal device, all SIBs in the target cell(Figure 5; P[0046, 0049];When the cell identifier of the cell B does not match the cell identifier in any lists (Applicable Cell-ID list) (Step S106: No), the UE 100 may determine, based on the information (Available or not) received in the cell B, whether or not the on-demand SIB (Other SIB) corresponding to the list is provided in the cell B. When the UE 100 has determined that the on-demand SIB (Other SIB) is provided in the cell B, the UE 100 may request the gNB 200-2 (cell B) to provide the on-demand SIB (Other SIB)).
Fujishiro did not teach specifically the type indication is carried in a field of the respective identification information, and the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information. However, Kim teaches in an analogous art the type indication is carried in a field of the respective identification information, and the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information(claim 27; area specific; cell specific; when the identifier is equal). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the type indication is carried in a field of the respective identification information, and the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information in order to have efficient transmission of control information.
Fujishiro in view of Kim did not teach specifically the type indication of the respective SIB is one bit long. However, Zhang teaches in an analogous art the type indication of the respective SIB is one bit long(P[0073], a one-bit indicator for all non-serving PLMNs or a per-PLMN indicator). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the type indication of the respective SIB is one bit long in order to have efficient transmission of system informations.

Regarding claim 29, Fujishiro in view of Kim teaches a method, wherein before obtaining, by the terminal device, the at least one SIB in the target cell, the method HW 85399126USo8Page 4 of 11further comprises: comparing, by the terminal device according to a type indication of the at least one 
Regarding claim 31, Funjishiro in view of Kim teaches the method according to claim 28, wherein after obtaining, by the terminal device, the at least one SIB, the method further comprises: when the terminal device receives an update indication of at least one updated SIB from the network device, receiving, by the terminal device, an MSI message from the network device, to obtain an identifier of the at least one updated SIB; and  HW 85399126USo8Page 5 of 11the method further comprises: when the identifier of the at least one updated SIB is partially the same as the identifier that is of the at least one SIB in the target cell and that is stored by the terminal device, obtaining, by the terminal device, at least one SIB corresponding to an identifier of the at least one updated SIB and that is different from the identifier of the at least one SIB in the target cell; or when the identifier of the at least one updated SIB is different from all identifiers of the at least one SIB in the target cell, obtaining, by the terminal device, all of the at least one updated SIB (P[0032], controller may determine whether or not an on-demand SIB being updated is provided from another cell in the applicable are and acquire the SIB after being updated; P[0031], UE has moved to another cell; also Kim: claim 27).
Claims 32 is rejected for the same reason as set forth in claim 26.
Regarding claim 34, Fujishiro teaches a  network device, comprising: a transmitter, configured to broadcast a minimum system information (MSI) message, wherein the MSI 
Fujishiro did not teach specifically the type indication is carried in a field of the respective identification information, and the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information. However, Kim teaches in an analogous art the type indication is carried in a field of the respective identification information, and the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information(claim 27; area specific; cell specific; when the identifier is equal). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the type indication is carried in a field of the respective identification information, and the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information in order to have efficient transmission of control information.
Fujishiro in view of Kim did not teach specifically the type indication of the respective SIB is one bit long. However, Zhang teaches in an analogous art the type indication of the respective SIB is one bit long(P[0073], a one-bit indicator for all non-serving PLMNs or a per-PLMN indicator). Therefore, it would be obvious to one of ordinary skill in the art before the  the type indication of the respective SIB is one bit long in order to have efficient transmission of system informations.
 Regarding claim 35, Fujishiro teaches a terminal device, comprising: a receiver, configured to receive a minimum system information (MSI) message from a network device corresponding to a target cell, wherein the MSI message comprises identification information of at least one system information block (SIB), respective identification information of each of the at least one SIB comprises: an identifier of a respective SIB; and a type indication of respective the SIB, and the type indication of the respective SIB indicates that a type of the respective SIB is area specific system information or cell specific system information; and a processor configured to: when an identifier of at least one SIB in the target cell is partially the same as an identifier of at least one SIB in a cell in an area and that is stored by the terminal device, obtain at least one SIB corresponding to an identifier of the at least one SIB in the target cell and that is different from the identifier of the at least one SIB stored by the terminal device; or when an identifier of at least one SIB in the target cell is different from all identifiers of all SIBs stored by the terminal device, obtain all SIBs in the target cell P[0007], broadcast system information;  P[0044], MIB include cell identifier; includes value tag; P[0034], area information; P[0034], area information; Figure 5; P[0046, 0049]. 
 Regarding claim 36, Fujishiro in view of Kim teaches the network device, further comprising: a receiver, configured to an obtaining request for at least one from a terminal device, wherein: when an identifier of the at least one SIB in the obtaining request is partially the same as an identifier of at least one SIB in a cell in an area and that is stored by the terminal device, the obtaining request requests to obtain at least one SIB corresponding to an identifier of the at least one SIBs in the obtaining request and that is different from the identifier of the at least one ;When the cell identifier of the cell B does not match the cell identifier in any lists (Applicable Cell-ID list) (Step S106: No), the UE 100 may determine, based on the information (Available or not) received in the cell B, whether or not the on-demand SIB (Other SIB) corresponding to the list is provided in the cell B. When the UE 100 has determined that the on-demand SIB (Other SIB) is provided in the cell B, the UE 100 may request the gNB 200-2 (cell B) to provide the on-demand SIB (Other SIB); also Kim: claim 27). 
Claims 37-38 are rejected for the same reason as set forth in claims 26 and 34 respectively.
Regarding claim 39, Fujishiro teaches the terminal device according to claim 38, wherein the processor is further configured to: compare, according to a type indication of the at least one SIB in the target cell, an identifier of cell specific system information in the target cell with a stored identifier of cell specific system information in the target cell, and compare an identifier of area specific system information in the target cell with a stored identifier of area specific system information in the cell in the area, to determine whether the identifier of the at least one SIB in the target cell is the same as the identifier of the at least one SIB stored by the terminal device; or read a type indication bit of the at least one SIB in the identification information, wherein a bit quantity of an identifier of a respective one of the at least one SIB corresponds to a type of the respective one of the at least one SIB, determine the bit quantity of the identifier of the respective one of the at least one SIB according to the type indication bit; and read the 
Regarding claim 40, Fujishiro teaches the terminal device according to claim 38, wherein: the processor is further configured to: when receiving an update indication of at least one updated SIB or  from the network device, receive an MSI message from the network device, to obtain an identifier of at least one updated SIB/system HW 85399126USo8Page 9 of 11information block group; and the processor is further configured to: when the identifier of the at least one updated SIB is partially the same as the identifier that is of the at least one SIB or system information block group in the target cell and that is stored by the terminal device, obtain at least one SIB  corresponding to an identifier of the at least one updated SIB  and that is different from the identifier of the at least one SIB  in the target cell; or if the identifier of the at least one updated SIB  is different from all identifiers of the at least one SIB  in the target cell, obtain all the at least one updated SIBs s(P[0032], controller may determine whether or not an on-demand SIB being updated is provided from another cell in the applicable are and acquire the SIB after being updated; P[0031], UE has moved to another cell; Kim: claim 27).  

Claims 22, 27, 30, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (hereinafter Fujishiro)(US 2019/0253956) in view over Kim et al. (hereinafter Kim)(US 2019/0230588) and Abhimanyu et al. (hereinafter Abhimanyu)(US 2019/0223094).
Regarding claim 22, Fujishiro in view of Kim teaches all the particulars of the claim except, wherein a bit quantity of the identifier of the respective SIB  corresponds to the type of the respective SIB .  However, Abhimanyu teaches in an analogous art wherein a bit quantity of 
Claim 30, 33, 35 is rejected for the same reason as set forth in claim 22.
Regarding claim 27, Fujishiro teaches all the particulars of the claim except, wherein the type indication of the respective SIB  is one bit long.  However, Abhimanyu teaches in an analogous art wherein the type indication of the respective SIB  is one bit long (P[0164], broadcast indicator flag). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the type indication of the respective SIB  is one bit long in order to have efficient transmission of control information.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (hereinafter Fujishiro) in view over Kim et al. (hereinafter Kim)(US 2019/0230588), Zhang et al. (hereinafter Zhang)(US 2020/0120546) and Abhimanyu et al. (hereinafter Abhimanyu-2)(US 2018/0223094).
Regarding claim 23, Fujishiro in view of Kim teaches all the particulars of the claim except, wherein the identification information of each of the at least one SIB  further comprises: an indication indicating whether there is an identifier of a next SIB or a next system information block group; or an indication indicating whether a cell supports system information. However, Abhimanyu-2 teaches in an analogous art wherein the identification information of each of the at least one SIB  further comprises: an indication indicating whether there is an identifier of a next SIB or a next system information block group; or an indication indicating whether a cell supports 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647